Citation Nr: 0524382	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy.

2.  Entitlement to service connection for a knee disorder, 
claimed as arthritis.

3.  Entitlement to service connection for a skin disorder 
other than pruritis ani.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a groin rash.  
In a July 2003 rating decision the RO denied service 
connection for arthritis in an unspecified joint(s), and 
service connection for diabetic retinopathy.  The veteran 
perfected appeals of the September 2002 and July 2003 
decisions.

The veteran provided testimony at a hearing before the 
undersigned in July 2005.  During that hearing he withdrew 
his appeal of the denial of service connection for diabetic 
retinopathy, and acknowledged that he does not have that 
disorder.  

The appeal as to the issues of service connection for a knee 
disorder and a skin disorder are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

FINDING OF FACT

During the veteran's July 2005 video conference hearing 
before the Board, the veteran withdrew his claim for service 
connection for diabetic retinopathy. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be made 
by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2003).  During the veteran's video 
conference hearing on July 21, 2005, the veteran withdrew his 
appeal with respect to the issue of service connection for 
diabetic retinopathy.  Hence, there remains no allegation of 
errors of fact or law for appellate consideration on this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this issue and it is dismissed.


ORDER

The appeal to establish entitlement to service connection for 
diabetic retinopathy is dismissed.


REMAND

The veteran's service medical records disclose that in 
November 1968 he incurred a contusion to the left knee as the 
result of a jeep collision.  X-rays of the knee were then 
normal, and physical examination was normal except for an 
abrasion, tenderness, and slight swelling over the left 
patellar tendon.  The injury was treated with a bandage and 
crutches for seven days, with no additional treatment given.  
When examined on separation from service in January 1969 the 
left knee was normal, except for a scar.

In February 2003 the veteran, through his representative, 
claimed entitlement to service connection for "arthritis."  
He did not then describe the joints purportedly affected by 
arthritis.  His VA and private treatment records are negative 
for any complaints or clinical findings pertaining to pain in 
any joint, including the knees.  During the July 2005 
hearing, however, he testified that he suffers pain and 
stiffness in the knees, which he contends was caused by the 
in-service jeep accident.  He stated that in claiming 
entitlement to service connection for "arthritis," it was 
his intent to establish service connection for his knee 
disability.  Because the veteran has presented evidence of 
current symptoms of a knee disability, and his service 
medical records document a knee injury, a VA medical 
examination is required.

The service medical records also show that in September 1968 
the veteran was treated for "jungle rot," but the location 
of the "jungle rot" is not shown.  In July 2002 he claimed 
entitlement to service connection for a groin rash, and 
submitted private treatment records showing that he has 
received treatment for a "groin rash" since at least 
January 1986.  In November 2000 the rash was diagnosed as 
tinea cruris, and his private physician found that the tinea 
cruris was probably not related to diabetes mellitus, as 
claimed by the veteran, because the diabetes was well 
controlled with medication.

VA treatment records indicate that in January 2002 he was 
treated for a "groin rash," with no diagnosis given other 
than an assessment that it was not fungal.  The groin rash 
was diagnosed as intertrigo in April 2002, and he has 
continued to receive intermittent treatment for that disorder 
since then.

He underwent a VA medical examination in November 2004, which 
revealed a pruritic rash on the buttocks and the folds of the 
buttocks (the veteran then weighed 346 pounds).  The examiner 
diagnosed the rash on the buttocks as rectal fungus pruritis, 
and provided the opinion that the rash was secondary to 
service-connected diabetes mellitus.  The examiner did not 
describe any rash in the groin.  In a March 2005 rating 
decision the RO included "pruritis ani" in the definition 
of the service connected disability due to diabetes mellitus, 
but continued the appeal on the issue of service connection 
for a "groin rash."

It is not clear from the available evidence whether the rash 
on the veteran's buttocks is the same rash that 
intermittently affects the groin area.  The veteran has 
argued that the "groin rash" is secondary to his diabetes 
mellitus, but the evidence indicates that the groin rash was 
present before the diagnosis of diabetes mellitus was made in 
June 1999.  Alternatively, he asserts that the groin rash was 
caused by Agent Orange exposure.  Because it is unclear 
whether the "groin rash" is the same skin disease for which 
service connection has been granted, or whether the "groin 
rash" is etiologically related to the "jungle rot" that he 
had in service, the Board finds that a VA dermatology 
examination is required.

Accordingly, the appeal is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for either of the 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

2.  The RO should provide the veteran a 
VA orthopedic examination in order to 
determine whether he currently has any 
pathology in the knees that is related to 
the contusion to the left knee while in 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  If 
the examination results in a diagnosis of 
a knee disability, the examiner should 
provide an opinion on whether the 
currently diagnosed disability is 
etiologically related to the in-service 
left knee injury.  That opinion should be 
based on review of the medical evidence 
of record and sound medical principles.

3.  The RO should also provide the 
veteran a VA dermatology examination in 
order to determine whether the rash in 
the groin area is the same skin disease 
that affects the buttocks.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  If the examiner determines 
that the skin disorders are not the same, 
the examiner should provide an opinion on 
whether any currently diagnosed skin 
disease manifested in the groin area is 
related to the "jungle rot" for which 
the veteran was treated in service, or is 
secondary to service-connected diabetes 
mellitus.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


